Case 1:20-cr-00582-PAC .. Dacumant-25: Filed 09/0 Zie 1. Rage 1.0f 1
Milton KH. Hérex, PE.
7 . af ' 2

AMitormey ae Sou

TELEPHONE: ' 40-50 Junction Biya. Surre 1R FACSIMILE:
(7148) 685-0073 Corona, NY 11368 (718) 685-0077

September 1, 202]

VIA- ECF

Honorable Judge Paul A. Crotty

United States District Judge

Southern District of New York

Daniel Patrick Moyniham .

 

at
ULS, Courthouse ag a . . a
500 Pearl Street / e “tag ab er i) jpn di
New York, New York 10007 A yetaadect
yal A Tavitey .
Re: USA. Alberto Baez Acevedo “?””
Indictment No.: 20-Cr-582 (PAC)

REQUEST TO ALLOW MR. ACEVEDO
ELOCATE TO THE DISTRICT OF
CONNECTICUT

  

Dear Honorable Judge Crotty:

I am writing to you to respectfully request permission to allow my client to relocate
where he lives from the Southern District to the District of Connecticut, specifically 28 John
Street, Bristol, Connecticut, 06010,

] have spoken to both Assistant U.S. Attorney Rushmi Bhaskaran, (212) 637-2439, and
Pre-Trial Services Officer Francesca Piperato (646) 994-0101, and they have no objection to my
request.

Thank you for your time and consideration.

 
 

Very truly yours,

on

Milton H. Flérez,

   
 
 

C.c.:  Rushmi Bhaskaran ms .
Assistant U.S. Attorney a
Via-ECF

Francesca Piperato
Pre-Trial Services Officer
Via-Email: Francesca_piperato@nyspt.uscourts. gov

 
